Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered January 25, 1996, convicting him of murder in the second degree, tampering with physical evidence, and illegal removal of a body, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In addition to indictments in Kings, Queens, and Suffolk Counties, the defendant was indicted in Nassau County and moved to suppress certain statements he made to law enforcement authorities following his arrest. An order of the County Court, Nassau County, denied his motion for suppression, and the defendant entered a plea of guilty in Queens County.
The record does not support the defendant’s claim that the Nassau County hearing court’s denial of his motion to suppress induced his plea of guilty to charges in Queens County (see, People v Lloyd, 66 NY2d 964; People v McLaughlin, 269 AD2d 858, 859; People v Gomez, 192 AD2d 549, 551). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.